DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 January 2020 has been considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  in line 5, “sidewall” should be replaced by -- side wall --.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The period at the end of the claim is missing.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in lines 10-11, “an printing fluid” should be replaced by – a printing fluid --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 10-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu (US 2009/0244219.)
Regarding claim 1, 
	Liu discloses an ink container for a printing system comprising: 
a base [the wall where opening 21 (in figs. 3 and 6) is located]; and 
a light transmissive side wall [the walls that make up the ink accommodating body 2 (which include chambers A1 and A2 in figs. 3 and 6) are transparent; paragraph 0034], the side wall extending from the base to define a chamber [A1 in figs. 3 and 6] for receiving and storing ink within the ink container [paragraphs 0030; 
wherein the side wall has an internal surface facing the chamber [well-known that the internal surface of the walls will face the chambers they form], said internal surface comprising a channel [the ink is supplied by the user to empty chamber A1 and then moved to storage chamber A2 before being discharged through opening 21, creating a path (i.e. a channel) between chambers A1 and A2], the channel comprising a portion indicating a height from the base [as seen in fig. 6, the height/amount is measured in mL], the height representing a predetermined ink fill amount [paragraphs 0016 and 0034; claim 10 of the disclosure], and 


Regarding claim 2, 
	Liu further discloses wherein the portion indicating the height from the base is arranged substantially parallel to the base [as seen in fig. 6; please note that the lines/markings are parallel to the floor/base of the cartridge.]

Regarding claim 3, 
	Liu further discloses wherein the channel comprises a portion extending from the base [two pillars extending from the base in fig. 6; also note components between chambers A1 and A2.]

Regarding claim 5, 
	Liu further discloses wherein the portion extending from the base comprises an internal corner of the sidewall [since that wall is in place to enclose the chambers, it will meet the corner between the side wall and the base.]

Regarding claim 6, 
	Liu further discloses wherein the channel is arranged in a planar portion of the internal surface [as seen in figs. 3 and 6.]

Regarding claim 10, 
	Liu further discloses wherein the ink container is refillable [paragraph 0008.]
Regarding claim 11, 
	Liu further discloses wherein the sidewall is translucent, and ink within the channel may be visually discerned by a user when viewing a corresponding portion of an external surface of the side wall [paragraph 0016.]

Regarding claim 12, 
	Liu discloses a method of manufacturing an ink container for use in a printer, the method comprising: 
providing a light transmissive side wall for the ink container [the walls that make up the ink accommodating body 2 (which include chambers A1 and A2 in figs. 3 and 6) are transparent; paragraph 0034], the side wall having an internal surface [well-known that the internal surface of the walls will face the chambers they form]; and 
forming a channel in the internal surface [the ink is supplied by the user to empty chamber A1 and then moved to storage chamber A2 before being discharged through opening 21, creating a path (i.e. a channel) between chambers A1 and A2], the channel being such that when ink is introduced to the ink container, ink resides within the channel and indicates a predetermined ink fill amount for the ink container [paragraphs 0016 and 0034; claim 10 of the disclosure.]

Regarding claim 13, 
	Liu further discloses wherein the channel is formed by engraving the internal surface to provide the channel [as seen in fig. 6, the amount/height is located at the internal surface.]

Claim 15 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kanaya et al. (US Patent 6,223,131 – hereinafter Kanaya.)
Regarding claim 15, 
	In the obvious combination, Kanaya discloses a printer system comprising: 
a plurality of printing fluid containers [4-6 in fig. 1], each printing fluid container being refillable [col. 3, line 55-62] and comprising: 
a base [bottom of cartridge 1 in figs. 1 and 2]; 
a light transmissive side wall [col. 2, lines 13-19; col. 3, lines 58-60], the side wall extending from the base to define a chamber [4-6 in fig. 1], the chamber containing a printing fluid having a colorant [col. 3, lines 55-60]; 
wherein the side wall has an internal surface facing the chamber, said internal surface comprising a channel [the ink is supplied by the user to the chamber before being discharged from the cartridge, creating a path (i.e. a channel)], the channel comprising a portion [41/51/61 in fig. 1] indicating a height from the base, the height representing an printing fluid fill amount [col. 3, line 58 – col. 4, line 6], 
wherein in use the portion indicating the height from the base contains colorant, such that a user may visually discern the portion indicating the height when viewing a corresponding portion of an external surface of the side wall [col. 2, lines 13-19; col. 3, line 58 – col. 4, line 6.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kanaya.
Regarding claims 7 and 8, 
	Liu discloses the claimed limitations as set forth above and further teaches wherein the side wall comprises one or more internal corners (claim 7) or two or more internal corners (claim 8) [as seen in figs. 3 and 6] but fails to expressly disclose at least one of the internal corners being a filleted internal corner (claim 7), or each of the two or more corners are filleted internal corners (claim 8.)

	However, in the same field of endeavor, Kanaya discloses an ink container for a printing system, the ink container comprising: a base (bottom of cartridge 1 in figs. 1 and 2); and a light transmissive wall [col. 2, lines 13-19; col. 3, lines 58-60], the side wall extending from the base to define a chamber [4-6 in fig. 1] for receiving and storing ink within the container [col. 3, lines 55-60]; wherein the side wall includes a portion [41/51/61 in fig. 1] indicating a height from the base representing a predetermined ink fill amount [col. 3, line 58 – col. 4, line 6], and two filleted internal corners [the two bottom corners; as seen in fig. 2.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu invention to include a cartridge/chamber with filleted internal corners as taught by Kanaya for the purpose of having less resistance inside of the chamber, resulting in a smoother ink flow.   Also, 

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Su (US 2002/0140749.)
Regarding claim 9, 
	Liu discloses the claimed limitations as set forth above but fails to expressly disclose wherein the ink moves by capillary action along the channel so that the ink resides within the channel.

	However, Su discloses an ink containers [51 in fig. 2-3] comprising: a base [as seen in the figures; bottom wall]; and a side wall [81 in figs. 5-9] extending from the base to define a chamber for receiving and storing ink within the container [paragraph 0028], and including a channel [113 in figs. 7-9] comprising a portion [50 in figs. 4-9] indicating a predetermined ink fill amount [paragraphs 0033-0035], wherein the ink moves by capillary action along the channel so that the ink resides within the channel [paragraphs 0034-0035.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu invention to include means for using capillary action to move the ink along the channel so that ink resides within that channel as taught by Su for the purpose of maintaining a desirable pressure inside the chamber, while obtaining a reliable indication of the ink level inside said chamber.
Regarding claim 14, 
	In the obvious combination, Su further discloses wherein the channel is formed using a feature in a mold of a chamber of the ink container during the formation of the side wall [paragraph 0035.]

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4,
The primary reason for allowance for this claim is the inclusion of the limitations of an ink container including the limitations of claims 1-3 and further comprising wherein the portion extending from the base bisects the portion indicating the height from the base.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853